J. A16027/17


                            2018 Pa. Super. 203

IN RE: G.M.S., A MINOR            :           IN THE SUPERIOR COURT OF
                                  :                 PENNSYLVANIA
                                  :
APPEAL OF: L.N.C., NATURAL MOTHER :                No. 299 WDA 2017


                 Appeal from the Order, January 30, 2017,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000173-2016


IN RE: B.D.C., A MINOR            :           IN THE SUPERIOR COURT OF
                                  :                 PENNSYLVANIA
                                  :
APPEAL OF: L.N.C., NATURAL MOTHER :                No. 300 WDA 2017


              Appeal from the Order Dated January 30, 2017,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000174-2016


IN RE: L.A.C., A MINOR            :           IN THE SUPERIOR COURT OF
                                  :                 PENNSYLVANIA
                                  :
APPEAL OF: L.N.C., NATURAL MOTHER :                No. 301 WDA 2017


                 Appeal from the Order, January 30, 2017,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000175-2016


BEFORE: STABILE, J., FORD ELLIOTT, P.J.E., AND STRASSBURGER, J.*


CONCURRING STATEMENT BY FORD ELLIOTT, P.J.E.: FILED: July 11, 2018

     I join in the Majority Opinion except as to footnote 6.



* Retired Senior Judge assigned to the Superior Court.
J. A16027/17


     Judge Stabile joins the concurring statement.




                                   -2-